DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 09/22/2021.
In the instant Amendment, Claims 1-3, 6, 8, 10-11, 14-17 and 19-20 have been amended.  Claims 1, 15and 20 are independent claims.   Claims 1-20 have been examined and are pending.  This Action is made FINAL.

	
Response to Arguments
The rejections of claims 1-14 under 35 U.S.C. § 101 as being directed to non-statutory subject matter for no hardware element are withdrawn as the claims have been amended. However the 35 USC 101 rejection as the claims are directed to an abstract idea has been remained. 
Applicants’ arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  
The Examiner respectfully suggests that the claims be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at (313) 446-6644 to schedule an interview.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding Claims 1, 15 and 20, the claims are rejected under 35 USC 101 because the claims are directed to an abstract idea without being integrated into a practical application nor being significantly more.
The claims reciting the limitations “determine whether the selected password satisfies the one or more password constraints;” “determining from the decrypted result whether the password satisfies the one or more password constraint;” are directed to an abstract idea as the claims recite as mental process.  This judicial exception is not integrated into a practical application.  It’s noted that the claims recite additional elements. However, said additional elements are recited at a high-level of generality (i.e., a method recites no technology other a device used in the method steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claims are not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements 
Regarding claims 2-14 and 16-19, the claims are also rejected under 35 U.S.C 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims are directed to abstract idea without being integrated into a practical application nor being significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being patentable over Zhu et al. (“Zhu,” US 20180176188, published on 06/21/2018) in view of Geller et al. (“Geller,” US 20030070074, published on 04/10/2003)

Regarding Claim 1; 
Zhu discloses a computing system configured to facilitate a determination as to whether a password satisfies one or more password constraints, said computing system comprising (par 0063; checks whether the complexity (namely password strength) of a password set by the user meets the predetermined password strength requirement): 
one or more hardware processors (par 164; one or more processors); and 
one or more computer-readable hardware storage devices that store computer-executable instructions that are  (par 0165; the memory is arranged to store a software program and a component [] the processor executes various function applications and data processing by running the software program and the component stored in the memory): 
(par 0014; in a process of  encrypting an original activation password input by a user); 
encrypt the selected password (par 0059; after the user inputs an original activation password, the client terminal encrypts the original activation password);
transmit the encrypted password to the remote server (par 0059; after the user inputs an original activation password, the client terminal encrypts the original activation password and then sends an encrypted activation password to the network monitoring apparatus);
based on a result provided by the remote server, determine whether the selected password satisfies the one or more password constraints (par 0075; fig.8; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement. When a complexity of the decrypted original activation password meets the predetermined password strength requirement, the network monitoring apparatus is activated, and information indicating that the network monitoring apparatus is successfully activated).
Zhu disclose all the limitations as recited above, but do not explicitly disclose generate a function definition defining a function, wherein: the function is structured for execution by a remote server, the function is structured for execution on the encrypted password, and the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints; transmit the function definition to the remote server to trigger the 
However, in an analogous art, Geller discloses authentication system/method that includes:
generate a function definition defining a function, wherein: the function is structured for execution by a remote server, the function is structured for execution on the encrypted password (Geller: par 0067: generate the encryption key; par 0090; the encryption key includes the selected function definition; par 0091; the encryption key include a function to be performed on the permuted characters; par 0082; for example [] the function definition so that the function Y can be calculated by substituting the password for X. As another example, if the same function is assumed to be used to encrypt a password e, then X, n and optionally the function definition can be transmitted in the encryption key so that the function Y can be calculated by substituting the password for e; par 0092; identification center terminal, and optional intermediate service provider terminal are configured to execute), and
the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints (Geller: par 0092; identification center terminal are configured to execute; par 0093; identification center terminal is a simulator configured to simulate the encryption on one or more passwords retrieved from storage. For example, if the encryption includes applying a function, simulator is configured to calculate the function; par 0094; a comparator configured to compare the simulated encrypted password(s) with the encrypted password received from the use; par 0014; if results of the comparing are sufficient, the identification center sending via the communication medium an indication that the user has been authenticated);
transmit the function definition to the remote server to trigger the remote server to execute the function, which is defined by the function definition, on the encrypted password (Geller: par 0067; transmit the encryption key along with the transaction number to the intermediate service provider for forwarding to the identification center; par 0090; the encryption key includes the selected function definition; par 0091; the encryption key include a function to be performed on the permuted characters; par 0093; identification center terminal is a simulator configured to simulate the encryption on one or more passwords retrieved from storage. For example, if the encryption includes applying a function, simulator is configured to calculate the function; par 0094; a comparator configured to compare the simulated encrypted password(s) with the encrypted password received from the use).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Geller with the method/system of Zhu to include generate a function definition defining a function, wherein: the function is structured for execution by a remote server, the function is structured for execution on the encrypted password, and the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints; transmit the function definition to the remote server to trigger the remote server to execute the function, which is defined by the function definition, on the encrypted password. One would have been motivated to simulation by the identification center of the encryption, (Geller: abstract).
	
Claims 2, 11-13, 15 and 20	are rejected under 35 U.S.C. 103 as being patentable over Zhu et al. (US 20180176188) in view of Geller et al. (US 20030070074) and further in view of Veugen et al. (“Veugen,” US 20150295712, published on 10/15/2015)

Regarding Claim 2;  
Zhu in combination with Geller disclose the computing system in accordance with Claim 1, 
wherein the result is an result received from the remote server, and wherein the computing system is further configured to (Zhu: par 0074; the network monitoring apparatus receives the activation password encrypted by the client terminal via the second algorithm. Since the encryption key is the original random string generated by the network monitoring apparatus, the network monitoring apparatus decrypts the activation password via the second algorithm to obtain the original activation password):  decrypt the received result received from the remote server (Zhu: par 0075; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement [] and information indicating that the network monitoring apparatus is successfully activated); and determine from the decrypted result whether the password satisfies the one or more password constraints (Zhu: par 0075; fig.8; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement. When a complexity of the decrypted original activation password meets the predetermined password strength requirement, the network monitoring apparatus is activated, and information indicating that the network monitoring apparatus is successfully activated).
Zhu in combination with Geller disclose received result as recited above, but do not explicitly disclose encrypted result.
However, in an analogous art, Veugen discloses protected exchange of data system/method that includes:
encrypted result (Veugen: par 0042; encrypt a result of those computations with the public encryption key and send it). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Veugen with the method/system of Zhu and Geller to include encrypted result. One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).

Regarding Claim 11;  
Zhu in combination with Geller and Veugen disclose the computing system in accordance with Claim 2, 
Veugen further discloses the act of encrypting of the password comprising an act of homomorphic encrypting of the password (Veugen: utilizing the homomorphic property of the encryption scheme of the secure comparison protocol, which makes it possible to compute the encryption of blinded information from the encryption of the information without decryption of the information; par 0045; a encrypts the L+1st bit R from the least significant bit in the random number and uses the homomorphic property to compute the encrypted sum of Z, R and the encrypted remainder bit).
One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).

Regarding Claim 12;
Zhu in combination with Geller and Veugen disclose the computing system in accordance with Claim 2, 
the function being a homomorphic function (Veugen: utilizing the homomorphic property of the encryption scheme of the secure comparison protocol, which makes it possible to compute the encryption of blinded information from the encryption of the information without decryption of the information; par 0045; a encrypts the L+1st bit R from the least significant bit in the random number and uses the homomorphic property to compute the encrypted sum of Z, R and the encrypted remainder bit).
One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).
  
	Regarding Claim 13; 
Zhu in combination with Geller and Veugen disclose the computing system in accordance with Claim 2,
(Zhu: par 0074; the network monitoring apparatus receives the activation password encrypted by the client terminal via the second algorithm. Since the encryption key is the original random string generated by the network monitoring apparatus, the network monitoring apparatus decrypts the activation password via the second algorithm to obtain the original activation password).  
Veugen further discloses encrypted result (Veugen: par 0042; encrypt a result of those computations with the public encryption key and send it). 
One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).

Regarding Claim 15;   
A method for privately looking up whether a password satisfies one or more constraints, the method comprising (par 0063; checks whether the complexity (namely password strength) of a password set by the user meets the predetermined password strength requirement): 
accessing a password selected by a user (par 0014; in a process of  encrypting an original activation password input by a user); 
encrypting the selected password (par 0059; after the user inputs an original activation password, the client terminal encrypts the original activation password);
transmitting the encrypted password to the remote server (par 0059; after the user inputs an original activation password, the client terminal encrypts the original activation password and then sends an encrypted activation password to the network monitoring apparatus); 
 (par 0062; determined whether the original activation password meets a predetermined password strength requirement; par 0074; the network monitoring apparatus receives the activation password encrypted by the client terminal via the second algorithm. Since the encryption key is the original random string generated by the network monitoring apparatus, the network monitoring apparatus decrypts the activation password via the second algorithm to obtain the original activation password);
decrypting the received encrypted result received from the remote server (par 0074; the network monitoring apparatus receives the activation password encrypted by the client terminal via the second algorithm. Since the encryption key is the original random string generated by the network monitoring apparatus, the network monitoring apparatus decrypts the activation password via the second algorithm to obtain the original activation password; par 0075; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement [] and information indicating that the network monitoring apparatus is successfully activated); and 
 (par 0075; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement. When a complexity of the decrypted original activation password meets the predetermined password strength requirement, the network monitoring apparatus is activated, and information indicating that the network monitoring apparatus is successfully activated).
Zhu discloses received result as recited above, but do not explicitly disclose encrypted result.
However, in an analogous art, Veugen discloses protected exchange of data system/method that includes:
encrypted result (Veugen: par 0042; encrypt a result of those computations with the public encryption key and send it). 
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Veugen with the method/system of Zhu to include encrypted result. One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).
Zhu in combination with Veugen disclose all the limitations as recited above, but do not explicitly disclose generating a function definition defining a function, wherein: the function is structured for execution by a remote server, the function is structured for execution on the encrypted password, and the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints; transmitting the function definition to the remote server to trigger the remote server to execute the function, which is defined by the function definition, on the encrypted password.
However, in an analogous art, Geller discloses authentication system/method that includes:
 (Geller: par 0067: generate the encryption key; par 0090; the encryption key includes the selected function definition; par 0091; the encryption key include a function to be performed on the permuted characters; par 0082; for example [] the function definition so that the function Y can be calculated by substituting the password for X. As another example, if the same function is assumed to be used to encrypt a password e, then X, n and optionally the function definition can be transmitted in the encryption key so that the function Y can be calculated by substituting the password for e; par 0092; identification center terminal, and optional intermediate service provider terminal are configured to execute), and 
the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints (Geller: par 0092; identification center terminal, and optional intermediate service provider terminal are configured to execute; par 0093; identification center terminal is a simulator configured to simulate the encryption on one or more passwords retrieved from storage. For example, if the encryption includes applying a function, simulator is configured to calculate the function; par 0094; a comparator configured to compare the simulated encrypted password(s) with the encrypted password received from the use; par 0014; if results of the comparing are sufficient, the identification center sending via the communication medium an indication that the user has been authenticated);
 (Geller: par 0067; transmit the encryption key along with the transaction number to the intermediate service provider for forwarding to the identification center; par 0090; the encryption key includes the selected function definition; par 0091; the encryption key include a function to be performed on the permuted characters; par 0093; identification center terminal is a simulator configured to simulate the encryption on one or more passwords retrieved from storage. For example, if the encryption includes applying a function, simulator is configured to calculate the function; par 0094; a comparator configured to compare the simulated encrypted password(s) with the encrypted password received from the use).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Geller with the method/system of Zhu and Veugen to include generating a function definition defining a function, wherein: the function is structured for execution by a remote server, the function is structured for execution on the encrypted password, and the function is structured such that, when executed by the remote server, the function operates to determine whether the password, despite being encrypted, satisfies the one or more password constraints; transmitting the function definition to the remote server to trigger the remote server to execute the function, which is defined by the function definition, on the encrypted password. One would have been motivated to simulation by the identification center of the encryption, comparison of the simulated encrypted (Geller: abstract).

Regarding Claim 20;
This Claim recites a device that perform the same steps as method of Claim 15, and has limitations that are similar to Claim 15, thus are rejected with the same rationale applied against claim 15.  

Claims 3-10 and 16-19 are rejected under 35 U.S.C. 103 as being patentable over Zhu et al. (US 20180176188) in view of Geller et al. (US 20030070074) and Veugen et al. (US 20150295712) and further in view of Farivar et al. (“Farivar,” US 10909235, filed on 08/23/2019)

Regarding Claim 3;  
Zhu in combination with Geller and Veugen disclose the computing system in accordance with Claim 2, 
Zhu in combination with Geller and Veugen disclose all the limitations as recited above, but do not explicitly disclose the function being a lookup function against a list of passwords, the one or more password constraint being that the password is not in the list of passwords.
However, in an analogous art, Farivar discloses password security warning system/method that includes:
the function being a lookup function against a list of passwords, the one or more password constraint being that the password is not in the list of passwords (Farivar: Col 2, lines 43-46; fig.2 and fig. 3; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 8, lines 7-9; the password security warning platform may determine that because identical matches do not exist, no warnings are generated).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Farivar with the method/system of Zhu and Geller and Veugen to include the function being a lookup function against a list of passwords, the constraint being that the password is not in the list of passwords. One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).


Regarding Claim 4;
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 3, 
Farivar further discloses the list of passwords comprising a list of weak passwords (Farivar: Col 2, lines 43-46; fig.2 and fig. 3; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 5, lines 6-10; to determine weak passwords may include [] calculate a distance between an input password with a set of blacklisted passwords). 
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).

Regarding Claim 5;
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 3, 
Farivar further discloses the list of passwords comprising a list of breached passwords (Farivar: Col 2, lines 43-46; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 2, lines 10-12; trained with a set of blacklisted passwords (e.g., commonly cracked or compromised passwords). 
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).

Regarding Claim 6; 
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 3, 
Veugen further discloses wherein encrypting the password includes homomorphically encrypting the password, and wherein the lookup function includes a homomorphic lookup function (Veugen: utilizing the homomorphic property of the encryption scheme of the secure comparison protocol, which makes it possible to compute the encryption of blinded information from the encryption of the information without decryption of the information; par 0045; a encrypts the L+1st bit R from the least significant bit in the random number and uses the homomorphic property to compute the encrypted sum of Z, R and the encrypted remainder bit).
(Veugen: abstract).

Regarding Claim 7; 
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 3, 
Farivar discloses the decrypted result being a value representing whether or not the password is in the list of passwords (Farivar: Col 2, lines 43-46; fig.2 and fig. 3; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 8, lines 7-9; the password security warning platform may determine that because identical matches do not exist, no warnings are generated).
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).
Veugen further discloses a Boolean value (Veugen: par 0161; Boolean
Attribute Verification against a Norm).
One would have been motivated to decrypts the blinded encrypted result, so that a blinded result is left. The destination B removes the blinding, preferably on the basis of blinding information of the user (Veugen: abstract).

Regarding Claim 8; 
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 3, 
 wherein the result includes a plurality of passwords, and wherein determining from the result whether the password satisfies the one or more password constraints include (Farivar: Col 3, lines 27-30; fig. 4; by comparing user-created or user entered passwords to these possible passwords generated by the artificial neural network; Col 8, lines 7-10; the password security warning platform may determine that because identical matches do not exist, no warnings are generated, the user may be allowed to proceed to create the passwords): determining whether the password is in the plurality of passwords (Farivar: Col 3, lines 27-30; fig. 4; by comparing user-created or user entered passwords to these possible passwords generated by the artificial neural network; Col 7, lines 65-67; determine that the user-entered password identically matches one of the possible password strings); if the password is in the plurality of passwords, determining that the password is in the list of passwords (Farivar: Col 3, lines 27-30; fig. 4; by comparing user-created or user entered passwords to these possible passwords generated by the artificial neural network; Col 7, line 63- Col 8, line 3; the password security warning platform may also compare this password with the plurality of possible password strings and determine that the user-entered password identically matches one of the possible password strings. a restriction interface may display a message indicating that the user is restricted from creating or using the entered password); and if the password is not in the plurality of passwords, determining that the password is not in the list of passwords (Farivar: Col 2, lines 43-46; fig. 4; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 8, lines 7-9; the password security warning platform may determine that because identical matches do not exist, no warnings are generated).
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).
Zhu further discloses decrypted result (Zhu: par 0075; fig.8; the network monitoring apparatus determines whether a complexity of the decrypted original activation password meets a predetermined password strength requirement. When a complexity of the decrypted original activation password meets the predetermined password strength requirement, the network monitoring apparatus is activated, and information indicating that the network monitoring apparatus is successfully activated).
One would have been motivated to receive an encrypted activation password sent by a client terminal; decrypting the encrypted activation password to obtain an original activation password; determining whether the original activation password meets a predetermined password strength requirement (Zhu: abstract).

Regarding Claim 9; 
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 8, 
Farivar further discloses the list of passwords including a list of weak passwords, the plurality of passwords including a plurality of weak passwords (Farivar: Col 2, lines 43-46; fig. 4; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 5, lines 6-10; to determine weak passwords may include [] calculate a distance between an input password with a set of blacklisted passwords). 
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).

Regarding Claim 10; 
Zhu in combination with Geller and Veugen and Farivar disclose the computing system in accordance with Claim 8, 
Zhu further discloses wherein the computing system is further configured to:  prior to transmitting the encrypted password and the function definition (Zhu: par 0073; fig. 2; the client terminal sets the decrypted original random string as an encryption key of a second algorithm, and encrypts an original activation password via the second algorithm to obtain an activation password. Then, the activation password is sent to the network monitoring apparatus).
Farivar further discloses configuring passwords in the plurality of passwords (Farivar: Col 7, lines 33-40; the user may be required to create a password. User-created passwords, PW1 to PW5 may be different possible passwords that the user may create).
One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).

Regarding Claim 16;
This Claim recites a device that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 17;
This Claim recites a device that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 18;
This Claim recites a device that perform the same steps as system of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  

Regarding Claim 19;
This Claim recites a device that perform the same steps as system of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8. 
 

Claim 14 is rejected under 35 U.S.C. 103 as being patentable over Zhu et al. (US 20180176188) in view of Geller et al. (US 20030070074) and further in view of Farivar et al. (“Farivar,” US 10909235, filed on 08/23/2019)

Regarding Claim 14; 
Zhu in combination with Geller disclose the computing system in accordance with Claim 1, 
Zhu in combination with Geller disclose all the limitations as recited above, but do not explicitly disclose wherein determining whether the selected password satisfies the one or more password constraints includes using multi-party computation to determine whether the selected password satisfies the one or more password constraints.
However, in an analogous art, Farivar discloses password security warning system/method that includes:
wherein determining whether the selected password satisfies the one or more password constraints includes using multi-party computation to determine whether the selected password satisfies the one or more password constraints (Farivar: Col 2, lines 43-46; fig.2; when the user creates a new password, that password is compared against the plurality of possible password strings generated by the artificial neural network; Col 5, lines 46-59; typical or predictable character combinations involve combining certain words or characters in a typical or predictable way [] the user's city of birth and the user's name may be combined, and also, the user's cellular phone number and the user's name may be combined. It may be understood that the possible typical or predictable combinations of characters or words are vast and numerous and not limited).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Farivar with the method/system of Zhu and Geller to include multi-party computation to determine whether the selected password satisfies one or . One would have been motivated to create a new password and that password is compared against the plurality of possible password string generated by the artificial neural network (Farivar: Col 2, lines 44-46).






















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.W./Examiner, Art Unit 2439       



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439